33DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment & argument
This office action is in response to the argument filed on 02/10/2021.  
Claims 1-20 are presented for further consideration.
Response to Arguments:
Applicant's argument in pages 7-8 concerns Schimmel fails to teach redistribution of the second portion of the directory structure enlarges the hash set; particularly Schimmel only teaches hash table 310 grows without teaching “redistribution … enlarges the hash set”. 
The examiner respectfully disagrees.
Schimmel teaches redistributing records 156 enlarges the hash set in Fig. 4 & col. 7, ll. 1-13, “Referring to FIG. 4B, in step 818, data records 156 are re-hashed according to the same algorithm previously employed by hash table 310. The only difference in the hashing algorithm is the number of buckets value stored in block 314, which is now 8.”
Comparing Fig. 4A and Fig. 4B, Schimmel teaches the re-hashed records 156 enlarges the hash set from 4 (i.e., pointers 328-334) to 8 (i.e., pointers 328-334 & pointers 428-434).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9, 11-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aasheim et al. (US 2003/0163630; hereinafter Aasheim) in view of Ben Dayan et al. (US 9,448,887; hereinafter Ben Dayan), further in view of Schimmel (US 5,960,434).
Regarding independent claim 1, Aasheim teaches a system (Fig. 3; [0004]-[0005]) comprising: a computing device (Fig. 3, processor 302, memory 304 & Flash Driver 306) communicatively coupled to a storage (Fig. 3, processor 302, memory 304 & Flash Driver 306 communicatively coupled to flash medium 100 & 200) comprising a plurality of memory blocks ([0030], a NAND flash memory medium is generally split into contiguous blocks (0, 1, through N). Each block 0, 1, 2, etc. is further subdivided into K sectors 102; standard commercial NAND flash media commonly contain 8, 16, or 32 sectors per block), wherein: 
the computing device is operable to maintain a directory structure for managing access to one or more memory blocks of the plurality of memory blocks (
[0075], FIG. 10 illustrates a dynamic look-up data structure 1000 to track data stored in the flash memory medium 100/200. Data structure 1000 includes a master data structure 1002 and one or more secondary data structures 1004, 1006. The data structures are generated and maintained by the flash driver 306. The data structures are stored in a volatile portion of memory 304. The one or more secondary tables 1004, 1006 contain mappings of logical-to-physical sector addresses. Each of the secondary data structures 1004, 1006, as will be explained, have a predetermined capacity of mappings. The master data structure 1002 contains a pointer to each of the one or more secondary data structures 1004, 1006. Each secondary data structure is allocated on as needed basis for mapping those logical-to-physical addresses that are used to store data. Once the capacity of a secondary data structure 1004, 1006, etc., is exceeded, another secondary data structure is allocated, and another, etc., until eventually all possible physical sector addresses on the flash medium 100/200 are mapped to logical sector addresses. Each time a secondary table is allocated, a pointer contained in the master data structure 1002 is enabled by the flash driver 306 to point to it), 
the directory structure is adaptively resized according to the access of the one or more memory blocks (
[0004], maintains a master data structure containing a pointer to each of the one or more mapping data structures. Additional mapping data structures are allocated as needed to provide capacity for additional mappings. Each time a mapping data structure is allocated or de-allocated the pointers in the master data structure are changed accordingly;

[0084], When an allocated data structure 1004, for instance, becomes insufficient to store the logical sector address space issued by the file system 305, then the flash abstraction logic 308 allocates another data structure, like data structure 1006. This process of dynamically allocating secondary data structures also applies if data structure 1004 becomes sufficient at a later time to again handle all the logical sector address requests made by the file system. In this example, the pointer to data structure 1006 would be disabled by the flash abstraction logic 308; and data structure 1006 would become free space in memory 304).
Aasheim does not explicitly teach the computing device communicatively coupled to a storage network. In an analogous art of Memory management, Ben Dayan teaches the computing device communicatively coupled to a storage network (Figs. 1 & 5A; Abs., A plurality of computing devices are communicatively coupled to each other via a network, and each of the plurality of computing devices comprises one or more of a plurality of storage devices. A plurality of failure resilient address spaces are distributed across the plurality of storage devices such that each of the plurality of failure resilient address spaces spans a plurality of the storage devices).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Aasheim and Ben Dayan before them, to modify Aasheim’s computing device coupled to a storage with Ben Dayan’s computing device communicatively coupled to a storage network. The motivation of doing so would be for the benefits of a plurality of failure resilient address spaces enables high performance parallel operations and reduce the risk of “hot spot” in the event of a failure of a particular node causing the whole workload having to be assigned to a single node (Ben Dayan, col. 6, ll. 1-20).
The combination of Aasheim and Ben Dayan further teaches 
the computing device is operable to maintain a first portion of the directory structure and redistribute a second portion of the directory structure to another computing device (
Aasheim, [0112], compactor 406 selects a given block the same number times for recycling of sectors through erasure. Since flash blocks have a limited write/erase cycle, the compactor as well as the sector manager distributes these operations across blocks 0-N as evenly and as fairly as possible. In this regard, the data steam 1504 rotates in the circle 1200 (i.e. the medium 100/200) evenly providing perfect wear-levels on the flash memory medium 100/200;
Ben Dayan, Abs., A plurality of failure resilient address spaces are distributed across the plurality of storage devices such that each of the plurality of failure resilient address spaces spans a plurality of the storage devices. Each one of the plurality of failure resilient address spaces is organized into a plurality of stripes; 
Col. 5, ll. 43-45, As shown in FIG. 5A, the physical storage is organized into a plurality of distributed failure resilient address spaces (DFRASs) 514; col. 6, ll. 1-20, metadata may be maintained that maps each DFRAS to its current owning node such that reads and commits to storage 308 can be redirected to the appropriate node. Furthermore, in the event of a failure of a particular node, the fact the particular node owns a plurality of DFRASs permits more intelligent/efficient its workload to other nodes (rather the whole workload having to be assigned to a single node, which may create a “hot spot”). In this regard, in some implementations the number of DFRASs may be large relative to the number of nodes in the system such that any one DFRAS may be a relatively small load to place on another node. This permits fine grained redistribution of the load of a failed node according to the capabilities/capacity of the other nodes (e.g., nodes with more capabilities/capacity may be given a higher percentage of the failed nodes DFRASs)), 
Although Aasheim teaches directory structure is adaptively resized (abs., master data structure is also maintained containing a pointer to each of the one or more mapping data structures. Additional mapping data structures are allocated as needed to provide capacity for additional mappings) and redistribute a second portion of the directory structure as discussed above, Aasheim and Ben Dayan do not explicitly teach the directory structure comprises a hash set  and the redistribution of the second portion of the directory structure enlarges the hash set.
In an analogous art of memory management, Shimmel teaches the directory structure comprises a hash set (col. 4, ll. 57-67; Figs. 3A, 3B, 4A, 4B) and the redistribution of the second portion of the directory structure enlarges the hash set (Fig. 8 & col. 6, ll. 23-67 & col. 7, ll. 1-13, dynamically grow hash table 310 when the actual average number of data records indicated in block 316 exceeds the maximum value in block 318…dynamically sizable hash table 310 is allocated with four buckets 320, 322, 324 and 326, and a maximum average number of four records per bucket…records 156 are hashed in hash table 310 as needed. Hashing can include adding data records and searching for data records. When a data record is added to hash table 310, processing proceeds to step 814, where re-sizing module 342 determines whether the actual number of data records 156, from block 316, warrants a re-sizing of hash table 310…where re-sizing module 342 re-sizes, or grows, hash table 310. Referring to FIG. 4A, hash table 310 is illustrated as re-sized hash table 410 which includes new hash buckets 410, 412, 414 and 416, including pointers 428-434, respectfully;
Fig. 4 & col. 7, ll. 1-13, “Referring to FIG. 4B, in step 818, data records 156 are re-hashed according to the same algorithm previously employed by hash table 310. The only difference in the hashing algorithm is the number of buckets value stored in block 314, which is now 8.
Note that, Comparing Fig. 4A and Fig. 4B, Schimmel teaches the re-hashed records 156 enlarges the hash set from 4 (i.e., pointers 328-334) to 8 (i.e., pointers 328-334 & pointers 428-434)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Schimmel, Aasheim and Ben Dayan before them, to improve Aasheim and Ben Dayan’s directory structure that is adaptively resized and redistribute a second portion of the directory structure with Schimmel’s hash table comprising hash set to redistributing data record (Figs. 4A & 4B) for the benefits of dynamically resizing and grow hash tables as needed.
Regarding independent claim 11, Aasheim teaches a method ([0119]; claim 1) comprising … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding claim(s) 2 and 12, Aasheim further teaches wherein the plurality of memory blocks comprises non- volatile memory (Fig. 3, Flash Medium 100/200; [0028], two common types of nonvolatile random access memory, NAND and NOR Flash memory media; [0030], a NAND flash memory medium is generally split into contiguous blocks (0, 1, through N). Each block 0, 1, 2, etc. is further subdivided into K sectors 102; standard commercial NAND flash media commonly contain 8, 16, or 32 sectors per block. The amount of blocks and sectors can vary, however, depending on the manufacturer. Some manufacturers refer to “sectors” as “pages.”).  
Regarding claim(s) 3 and 13, Aasheim further teaches wherein the plurality of memory blocks comprises flash memory (Fig. 3, Flash Medium 100/200).  
Regarding claim(s) 4 and 14, Aasheim further teaches wherein the access comprises adding or deleting files associated with the directory structure ([0084], When an allocated data structure 1004, for instance, becomes insufficient to store the logical sector address space issued by the file system 305, then the flash abstraction logic 308 allocates another data structure, like data structure 1006. This process of dynamically allocating secondary data structures also applies if data structure 1004 becomes sufficient at a later time to again handle all the logical sector address requests made by the file system. In this example, the pointer to data structure 1006 would be disabled by the flash abstraction logic 308; and data structure 1006 would become free space in memory 304).
Regarding claim(s) 9 and 19, Ben Dayan further teaches wherein the storage network comprises a failure resilient address space distributed across a plurality of storage devices (Abs., A plurality of failure resilient address spaces are distributed across the plurality of storage devices such that each of the plurality of failure resilient address spaces spans a plurality of the storage devices. Each one of the plurality of failure resilient address spaces is organized into a plurality of stripes; col. 5, ll. 43-45, As shown in FIG. 5A, the physical storage is organized into a plurality of distributed failure resilient address spaces (DFRASs)).
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aasheim et al. (US 2003/0163630; hereinafter Aasheim) in view of Ben Dayan et al. (US 9,448,887; hereinafter Ben Dayan) and Schimmel (US 5,960,434), further in view of Tamatsu (US 2003/0159015).
Regarding claim(s) 5 and 15, Aasheim, Ben Dayan and Schimmel do not explicitly teach registry blocks. In an analogous art of storage retrieval, Tamatsu teaches wherein the directory structure comprises one or more registry blocks, and wherein each registry block comprises one or more key-value entries, and wherein each key-value entries correspond to one or more files ([0007], Location tables and alternate-key tables {register blocks} are introduced in place of indices... multiple records {files} are stored in a single block. FIG. 4 illustrates the structure of a block. The FROM and TO segments in FIG. 4 represent the minimum key value and maximum key value of the block;
[0033], Because there are no stored records to begin with, the first block is registered in the final pointer as the final block. The block number and primary-key value are registered in the final pointer; 
[0055], files are read in the order of their primary keys with a sequential access method and a sequential file is created;
Abs., location tables and alternate-key tables {register blocks} to replace these indices. It also stores multiple records {files} in a single block and can handle variable-length records and spanned records. The location tables manage the storage blocks. An alternate-key block {register block} is made up of a substitute key and its block number and the primary key value, either of which may be used to retrieve a target record by searching this table).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Aasheim, Ben Dayan, Schimmel and Tamatsu before them, to improve Aasheim’s dynamic look-up data structure with a master data structure containing pointers secondary data structures, which are allocated on as needed basis for mapping logical-to-physical addresses with Tamatsu’s alternate-key tables comprising key-value entries registered to handle variable-length records. The motivation of doing so would be for the benefits of utilizing the random access facilities of semiconductors to achieve high speeds and minimize the maintenance load, improves the efficiency of information storage and minimizes the occurrence of deadlock (Tamatsu, abs., [0006], manage storage blocks rather than using indices, and performing retrievals from these location tables or alternate-key blocks enables high-speed storage and reading, improves the efficiency of information storage and minimizes the occurrence of deadlock).
Regarding claim(s) 6 and 16, in view of Aasheim, Ben Dayan and Schimmel, Tamatsu further teaches wherein key-value entries are added to a registry block of the one or more registry blocks until the number of key-value entries 27Attorney Docket No. 61775US02 exceeds a predetermined capacity, at which time the registry block is split and a new registry block is added to the one or more registry blocks ([0030], The size of a location table is calculated from the number of records planned to be stored, the size of their blocks, and the number of primary-key blocks per record in the location table, and a contiguous region sufficient for this size is secured in a storage medium. Similarly, the size and number of alternate-key blocks is determined and a contiguous region sufficient for this size secured so as to enable storage of entries in the number of records also storing the number of blocks in alternate-key tables. However, in the event storage exceeds the number originally assumed, there is a possibility that the contiguous region may fill up, making further storage impossible. In such cases, an additional contiguous storage region is secured and an address-conversion table used to treat multiple contiguous regions as though they were one contiguous region, thus allowing the system to accommodate situations in which the number of records stored exceeds the number originally assumed;
[0032], When using a storage system split into sub-ranges, a location table is created for each sub-range in a size suited to the number of records intended to be stored in the sub-range. Each location table must be in a contiguous region, but all location tables need not be in a single contiguous region. Although a scheme by which an alternate-key block is set up not split across regions, but in a contiguous region of a size corresponding to all records would prove effective in terms of high-speed access, it is also possible to provide the alternate-key block split up according to its several sub-ranges).  
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aasheim et al. (US 2003/0163630; hereinafter Aasheim), in view of Ben Dayan et al. (US 9,448,887; hereinafter Ben Dayan), Schimmel (US 5,960,434) and Tamatsu (US 2003/0159015), further in view of Gokhale et al. (US 2013/0290948; hereinafter Gokhale).
Regarding claim(s) 7 and 17, Aasheim, Ben Dayan, Schimmel and Tamatsu do not explicitly teach new registry block is relocated to another computing device.
In an analogous art of registry key management, Gokhale teaches new registry block is relocated to another computing device ([0039], the process 200 detects a failure or other event associated with the client device 102 that requires rebuilding of the client device 102, along with a reinstallation of at least a portion of the registry keys 110. For instance, the management server 104 may receive a request to reinstall registry keys to the client device 102. At Block 230, the process completes by reinstalling from the remote database 114 the registry keys to the client device 102. For instance, such reinstallation can be a copying of the registry keys stored in the database 114 when the database maintains full copies of the keys, or the reinstallation can include accessing one or more remote locations having copies of the registry keys 110 based on information stored in the database 114).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Gokhale, Aasheim, Ben Dayan, Schimmel and Tamatsu before them, to improve Aasheim, Ben Dayan and Tamatsu’s directory structure comprising registry blocks that comprise key-value entries with Gokhale’s registry block being relocated to another computing device. The motivation of doing so would be for the benefits of security and providing for an expedited rebuilding of failed device for storing at a centralized, remote location copies of registry keys and/or for facilitating reinstallation of registry keys during the rebuilding of a client system (Gokhale, [0008]) and replicating registry keys to different machines and/or applying registry key policies over groups of machines in the network (Gokhale, [0010] & [0040]).
Claims 8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aasheim et al. (US 2003/0163630; hereinafter Aasheim) in view of Ben Dayan et al. (US 9,448,887; hereinafter Ben Dayan), Schimmel (US 5,960,434) and Tamatsu (US 2003/0159015), further in view of Hack et al. (US 2017/0139596; hereinafter Hack).
Regarding claim(s) 8 and 18, Aasheim, Ben Dayan, Schimmel and Tamatsu do not explicitly teach key-value entries are removed from a registry block.
In an analogous art of key-value pairs management, Hack teaches wherein key-value entries are removed from a registry block of the one or more registry blocks until the number of key-value entries is at or below a predetermined level, at which time the registry block is merged with another registry block of the one or more registry blocks ([0034], The key-value pair division device 102 receives the key-value pairs 107 from the key-value pair identification device 101 and divides the total number of key-value pairs 107 into segments… the block size is dynamic in that the user can decide the size of the blocks to group the key-value pairs. Also, the block size can be based on a dynamic threshold of a size of the space available in the memory data storage area 106 such that when the size of the block is greater than or less than the threshold (i.e., in an inserting request or a DELETION request), the blocks can be combined or split to more effectively use the memory data storage area 106;
[0079]-[0080], The block size checking device 525 checks a size of the block after the deletion of the key-value pair to determine if the size of the block is below a threshold input by the user or a dynamic threshold based on the memory data storage area 106. If the size of the block is below the threshold, the block combining device 526 combines the block which the key-value was deleted from with a different block to form a new block to eliminate blocks that are below a threshold size and reduce the storage area used in the memory data storage area 106).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Hack, Aasheim, Ben Dayan, Schimmel and Tamatsu before them, to improve Aasheim, Ben Dayan and Tamatsu’s directory structure comprising registry blocks that comprise key-value entries with Hack’s combines the block which the key-value was deleted from with a different block for the benefits of efficient space utilization by eliminating blocks that are below a threshold size and reduce the storage area used in the memory data storage area (Hack, [0080]).
Regarding claim(s) 10 and 20, the modified Aasheim further teaches wherein each registry block is identified by one or more adaptive indices ([0033], the first block is registered in the final pointer as the final block. The block number and primary-key value are registered in the final pointer; [0007], Location tables and alternate-key tables {register blocks} are introduced in place of indices; Upon the broadest reasonable interpretation, the Location tables and alternate-key tables correspond to Applicant’s adaptive indices because they are introduced in place of indices).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM M. QUELER can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2137